Exhibit 10 (ii)(23)  

CONFIDENTIAL AGREEMENT






It being mutually agreed between Sears, Roebuck and Co. ("Sears") and Julian Day
("Executive") that he resign from Sears, the parties intending to be legally
bound and for good and valuable consideration agree as follows:



1. Executive agrees to discontinue all job duties effective October 1, 2000.
During the period October 2, 2000 through October 1, 2002, Executive will be
placed on leave of absence status and will be paid his current base salary, less
legal deductions, in the form of salary continuation. After October 1, 2001, all
salary and Annual Incentive payments owed hereunder will be reduced by the
amount of any other salary and bonus payments or income from self-employment
received by the Executive during the period from October 1, 2001 through
September 30, 2002. This Agreement is contingent on Executive resigning in
writing from Sears to be effective October 1, 2000.



2. Executive will be paid an Annual Incentive payment for all of 2000 based on
actual results, payable at the normal time and in the normal manner. Subject to
possible reduction pursuant to Paragraph 1, above, Executive will be entitled to
a target Annual Incentive payment for fiscal year 2001 and fiscal year 2002
payable at the normal time. Executive will be eligible for a prorated Long Term
Incentive payout for the 1999-2001 cycle through December 31, 2000, payable at
the normal time and based on actual results. Executive will not be eligible for
any other Annual or Long Term Incentive stock option grants or payments.



3. All benefits for which Executive is currently eligible and enrolled in, with
the exception of Long-Term Disability, Flexible Spending Accounts, and deferred
compensation will continue during Executive's period of inactive status (through
October 1, 2002). After October 1, 2002, Executive will receive all payments and
benefits to which he is entitled as governed by the terms and conditions of
Sears benefit programs then in effect. A lump sum payment will be made for any
unused vacation benefits within a reasonable period of time after October 1,
2000. Executive will not be entitled to any vacation after October 1, 2000.



4. Except as otherwise prohibited by applicable law, in the event of the death
of Executive prior to Executive's receiving the full amounts of salary
continuation or other incentive or benefit payments owed hereunder, the
remainder of such amounts and benefits shall, for the same period as would have
occurred had Executive survived through September 30, 2002, be paid or provided
to such person or persons as Executive shall designate in writing, or in the
absence of such designation, to Executive's estate.



5. Stock options and restricted stock will continue to vest through October 1,
2002 in accordance with their respective grant letters. Vested stock options
will be exercisable for a period of three calendar months thereafter and will
expire in accordance with their respective grant letters. Executive will not be
entitled to service allowance or any other severance benefits, including without
limitation any such benefits payable under the Executive Non-Compete/Change of
Control Agreement executed by Executive as of May 2, 1999.



6. At Sears own expense, it will provide Executive with out-placement services
with a provider mutually acceptable to Sears and Executive. In addition,
Executive will be permitted to consult with any professional recruitment firm
which provides, or has provided, services for Sears without any objection from
Sears; provided, however, Sears will not pay any fees, expenses or other costs
associated with any such consultation. Also, Executive will be provided with
administrative support from Sears through December 31, 2000.



7. Sears will pay the reasonable costs of relocation of Executive and his family
from California to Illinois in accordance with Sears relocation policy,
including (but not by way of limitation) all closing costs in connection with
the Executive's sale of his California residence.



8. Executive agrees that his decision to discontinue his job duties and resign
his position as an Executive of Sears is irrevocable and that he is not eligible
for re-employment with Sears at any future time.



9. Executive will not make derogatory statements, either written or oral, or
otherwise disparage Sears, its products, services, or present or former
employees, officers or directors, and will not permit others to make derogatory
or disparaging statements on his behalf. Sears management will be instructed to
not provide any party with any information regarding Executive's employment with
and departure from Sears other than, or which is inconsistent with, the
information provided in a press release issued by Sears. In response to any
reference inquiry from any party considering entering into an employment or
similar relationship with Executive, Sears will provide a statement
substantially the same as the sample statement attached to this Agreement as
Exhibit A.



10. Executive agrees that the existence and terms of this Agreement, including
the compensation paid to him, and his discussions with Sears regarding this
Agreement, shall be considered confidential and shall not be disclosed or
communicated in any manner except: (a) as required by law; or (b) to Executive's
spouse or financial/legal advisors, all of whom shall agree to keep such
information confidential. In addition, Executive agrees not to disclose any
Confidential Information or proprietary information regarding Sears and its
affiliates except upon written consent of Sears. "Confidential Information"
means information (a) disclosed to or known by Executive as a consequence of or
through Executive's employment with Sears; (b) not generally known outside
Sears; and (c) which relates to Sears business. Executive will not, except as
Sears may otherwise expressly consent or direct in writing, reveal or disclose,
sell, use, lecture upon or publish any Confidential Information or proprietary
information. Executive's obligation under this paragraph will cease as to any
information which has become publicly known through a source other than the
Executive.



11. Executive agrees that for a period starting from the execution of this
Agreement and ending on October 1, 2002, Executive will not, directly or
indirectly (through another business or person), engage in the following
activities or assist others in such activities, anywhere in the United States or
in any other jurisdiction outside of the United States in which Sears conducts
or plans to conduct its business:



a) Hiring, recruiting, or attempting to recruit for any person or business
entity that is a Competitor (as defined below) of Sears, any person employed by
Sears; and



b) Being employed by, being connected to, or consulting for any person who or
business entity which is a Competitor of Sears business or planned business at
the time of the termination of Executive's active employment with Sears.

12. For the purposes of this Agreement, "Competitor" shall be defined as any
business and any branch, office or operation thereof, which is in material
competition with Sears, including without limitation, any direct marketing,
electronic commerce, retail department, specialty or home furnishings,
appliance, electronics, credit card, or home improvement business with annual
gross sales in excess of $500 million, and any vendor with annual gross sales of
services or merchandise to Sears in excess of $100 million.

13. For the period from October 1, 2001 through September 30, 2002, Executive
shall promptly notify Sears of any employment or self-employment that he has
obtained and inform Sears of any salary and bonus payments or income from
self-employment received by Executive during that period. In response to
requests by Sears from time to time, Executive shall authorize Executive's
future employers (and/or other entities with whom Executive has a substantial
business relationship) to release to Sears, on a confidential basis, information
about compensation paid to Executive from October 1, 2001 through September 30,
2002.



14. Executive agrees that, for a period of two (2) years, he will fully and
completely cooperate with Sears in all investigations, potential litigation or
litigation in which Sears is involved or may become involved; provided, however,
that such cooperation by Executive shall be scheduled in a reasonable manner, at
mutually satisfactory times and places which do not interfere unreasonably with
Executive's other commitments and obligations. Executive shall be paid at a rate
of $5,000 per day for time devoted to such cooperation and shall be reimbursed
for his reasonable out-of-pocket expenses, such as for travel, lodging, courier
or telephone charges, in connection with his cooperation with Sears in any such
investigation, potential litigation or litigation to the extent permitted by
law, provided such investigation, potential litigation or litigation does not
directly relate to an alleged wrongdoing by Executive. Executive shall not be
entitled to any additional compensation in connection with his cooperation with
respect to any such investigation, potential litigation or litigation.



15. Executive agrees that in consideration for the above settlement to not
voluntarily act as a witness, consultant or expert for any person or party in
any action against or involving Sears or any corporate relative of Sears, unless
subject to judicial enforcement to appear as a fact witness only.



16. Irreparable harm would result from any breach by Executive of the
non-competition, non-solicitation and confidentiality provisions of this
Agreement, and monetary damages alone would not provide adequate relief for any
such breach. Accordingly, if Executive breaches this Agreement, injunctive
relief in favor of Sears is proper. Moreover, any award of injunctive relief
shall not preclude Sears from seeking or recovering any lawful compensatory
damages which may have resulted from a breach of this Agreement, including a
forfeiture or any payments not made and a return of any payments already
received.



17. Executive acknowledges and agrees that the non-competition, non-solicitation
and confidentiality restrictions set forth above are reasonable, and are
necessary to prevent the use and disclosure of Sears Confidential Information
and to otherwise protect the legitimate business interests of Sears.



18. This Agreement does not constitute an admission by Executive or Sears or any
of its subsidiaries or affiliates of any unlawful acts or any violation of
federal, state or local laws.



19. If any action is brought by either party for the breach of any provision of
this Agreement, the prevailing party shall be entitled to recover costs and
reasonable attorney's fees.



20. The parties agree that this Agreement may be used as evidence only in a
subsequent proceeding in which one of the parties alleges a breach of this
Agreement.



21. This Agreement will supersede and nullify any previous agreements between
Sears and Executive dealing with the same subject matter contained herein and
will settle and compromise any and all claims based on any previous agreements
or alleged agreements between Sears and Executive. If any provision of this
Agreement conflicts with any other agreement, policy, plan, practice or other
Sears document, then the provisions of this Agreement will control. This
Agreement embodies the entire agreement between the parties and may not be
modified except by a written agreement between the parties.



22. If any provision(s) of this Agreement shall be found invalid, illegal, or
unenforceable, in whole or in part, then such provision(s) shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted, or as if such provision(s) had
not been originally incorporated herein, as the case may be.



23. This Agreement is further contingent upon Executive signing and not revoking
the attached General Release and Waiver attached as Appendix A, the terms of
which are also to be considered part of this Agreement. If the General Release
and Waiver is revoked by Executive, this Agreement will not be effective or
enforceable, and Executive will not receive any payments under this Agreement.



24. This Agreement will be governed under the internal laws of the State of
Illinois. Executive agrees that the state and federal courts located in the
State of Illinois shall have exclusive jurisdiction in any action, suit or
proceedings based on or arising out of this Agreement, and Executive hereby (a)
submits to the personal jurisdiction of such courts; (b) consents to the service
of process in connection with any action, suit, or proceeding against Executive;
and (c) waives any other requirement (whether imposed by statute, rule of court,
or otherwise) with respect to personal jurisdiction, venue or service of
process.



25. All of the foregoing and the attached General Release and Waiver shall inure
to the benefit of and be binding upon Sears, its successors and assigns, and
inure to the benefit of and be binding upon Executive's heirs, executors,
administrators, successors and assigns. In the event of Executive's death or
disability, Executive's stock options will be governed by the terms of the
applicable stock option plan and stock option agreements.



 Agreed to:



By: /s/Andrew Berstein 
for Julian Day as his legal representative
JULIAN DAY

By: /s/ John T. Sloan


SEARS, ROEBUCK AND CO.

Date: 12/4/00

Date: 11/22/00


 
 
 
 
 
 
 
 
 
 
 
 
 

Appendix A



GENERAL RELEASE AND WAIVER

1. In consideration of the benefits described in a certain Confidential
Agreement between the parties, Executive, for himself, his spouse, heirs,
administrators, children, representatives, executors, successors and assigns
(collectively, "Releasers"), do hereby release, waive, and forever discharge
Sears, its agents, subsidiaries, affiliates, related organizations, employees,
officers, directors, attorneys, successors, and assigns (collectively, the
"Releasees") from, and does fully waive any obligations of Releasees to
Releasers for, any and all liability, actions, charges, causes of action,
demands, damages, or claims for relief, remuneration, sums of money, accounts or
expenses (including attorneys' fees and costs) of any kind whatsoever, whether
known or unknown or contingent or absolute, which heretofore has been or which
hereafter may be suffered or sustained, directly or indirectly, by Releasers in
consequence of, arising out of, or in any way relating to Executive's employment
with Sears or any of its affiliates and the termination of his employment. The
foregoing release and discharge, waiver and covenant not to sue includes, but is
not limited to, all claims and any obligations or causes of action arising from
such claims, under common law including wrongful or retaliatory discharge,
breach of contract and any action arising in tort including libel, slander,
defamation or intentional infliction of emotional distress, and claims under any
federal, state or local statute including Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866 and 1871 (42 U.S.C. &sect; 1981), the
National Labor Relations Act, the Age Discrimination in Employment Act (ADEA),
the Fair Labor Standards Act, the Employee Retirement Income Security Act, the
Americans with Disabilities Act of 1990, the Rehabilitation Act of 1973, the
Illinois Human Rights Act, or the discrimination or employment laws of any state
or municipality, and/or any claims under any express or implied contract which
Releasers may claim existed with Releasees. This General Release and Waiver does
not apply to any claims or rights that may arise after the date Executive signed
this General Release and Waiver or to any claims under the attached Agreement.

Excluded from this General Release and Waiver are any claims which cannot be
waived by law, including but not limited to the right to file a charge with or
participate in an investigation conducted by certain government agencies.
Executive does, however, waive Executive's right to any monetary recovery should
any agency (such as the Equal Employment Opportunity Commission) pursue any
claims on Executive's behalf. Executive represents and warrants that Executive
has not filed any complaint, charge, or lawsuit against the Releasees with any
government agency or any court.



In addition, Executive agrees never to sue Releasees in any forum for any claim
covered by the above waiver and release language, except that Executive may
bring a claim under the ADEA to challenge this General Release and Waiver. If
Executive violates this General Release and Waiver by suing Releasees, other
than under the ADEA, Executive shall be liable to Sears for its reasonable
attorneys' fees and other litigation costs incurred in defending against such a
suit.



2. Except for the rights and obligations expressly provided by or arising under
the attached Agreement, or expressly provided under any other written agreement
between the parties or pursuant to any written Sears employee benefit plan,
Sears hereby releases, acquits, withdraws and forever discharges Executive, to
the extent permitted by law, from any and all claims or causes of action Sears
or any of its affiliates may have or had, in law or in equity, relating to
Executive's conduct as an employee, officer or director of Sears or any of its
affiliates; provided, however, that this General Release and Waiver shall not
apply to, and Sears does not release Executive from or waive, any claim or cause
of action it may have or had against Executive to the extent such claim or cause
of action is based upon fraudulent or unlawful behavior of Executive and the
relevant facts or matters are unknown or undisclosed to Sears Executive
Committee as of the date of the execution of this General Release and Waiver.



3. Executive acknowledges and recites that:



a. Executive entered into this Agreement knowingly and voluntarily;



b. Executive has read and understands this Agreement in its entirety;



c. Executive has been advised and directed orally and in writing (and this
Paragraph c constitutes such written direction) to seek legal counsel and any
other advice he wishes with respect to the terms of this General Release and
Waiver before executing it;



d. Executive's execution of this General Release and Waiver has not been forced
by any employee or agent of Sears, and Executive has had an opportunity to
negotiate about the terms of this General Release and Waiver; and



e. Executive has been offered 21 calendar days after receipt of this Agreement
to consider its terms before executing it.

4. Executive shall have seven days from the date hereof to revoke this General
Release and Waiver by providing written notice of the revocation to Sears
General Counsel, in which event the attached Agreement shall be unenforceable
and null and void.

5. It is understood that the delivery of the consideration herein stated does
not constitute an admission of liability by Sears and that any liability is
expressly denied by Sears.


 
 



  IN WITNESS WHEREOF, the parties have executed this General Release and Waiver
on the date indicated below.



Date:______________

JULIAN DAY

/s/ Julian Day


Executive

 

Witnessed by:_________________________

Date: 11/22/00

SEARS, ROEBUCK AND CO. 



By: /s/ John T. Sloan

 

Its: Executive Vice President - Human Resources



